Attachment to the Advisory Action

The office action is in response to amendment after final filed on 12/14/21. The amendment after final submitted with a request will not be treated under AFCP 2.0 as it cannot be reviewed and a search conducted within the guidelines of the pilot program. The amendment after final is being treated under pre-pilot procedure.

The amendment has not been entered given that it introduces one or more new issues that would require further consideration and/or search. With respect to the one or more new issues, according to amended claim 23, the polydiol random copolymer A1 comprises (1) 0.1 mol% to 95 mol% at least one second monomer M2 of general formula (II) and (2) 5 mol% to 35 mol% of styrene, in addition to 1 mol% to 30 mol% of at least one first monomer M1, and (3) the mass ratio of copolymer A1 and compound A2 (ratio A1/A2) ranges from 0.05 to 20. This is in contrast to previously presented claims dated 8/11/21, which did not limit the amounts of the at least one second monomer M2 and styrene in copolymer A1 to ranges as presently recited in amended claim 23, and the mass ratio A1/A2 in previously presented claims were of broader scope, i.e. 0.05 to 200. Thus, the after final amendment would require further search and/or consideration because the examiner was required to choose the best fit for the examined claims in the final office action.

For future reference, Applicants are alerted to a 112(b) issue because amended claim 23 recites an upper limit of 95 mol% for the amount of at least one second monomer M2. When combined with 1 mol% of at least one first monomer M1 and 5 mol% of styrene (i.e. components at their lower limit), the sum total of the monomers in copolymer A1 would exceed 100 mol%.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762